Judgment, Supreme Court, New York County (Renee A. White, J.), rendered October 13, 2011, convicting defendant, after a jury trial, of attempted gang assault in the first degree and assault in the second degree, and sentencing him to an aggregate term of 10 years, unanimously affirmed.
By failing to object, by making only generalized objections, *600and by failing to request further relief after objections were sustained, defendant failed to preserve his present challenges to the People’s summation, and we decline to review them in the interest of justice. “The word ‘objection’ alone [is] insufficient to preserve [an] issue” for review as a question of law (People v Tevaha, 84 NY2d 879, 881 [1994]). As an alternative holding, we find no basis for reversal (see People v Overlee, 236 AD2d 133 [1st Dept 1997], lv denied 91 NY2d 976 [1998]; People v D''Alessandro, 184 AD2d 114, 118-119 [1st Dept 1992], lv denied 81 NY2d 884 [1993]). The challenged remarks were permissible arguments on issues of credibility, made in response to defense arguments, and there was no shifting of the burden of proof. To the extent anything in the summation could be viewed as objectionable, the court took sufficient curative actions. Concur— Andrias, J.P., Friedman, Sweeny, Saxe and Richter, JJ.